IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

FILED

DEC 18 2019

Clerk, U S District Court
District OF Montana
Billings

 

 

UNITED STATES OF AMERICA,

Plaintiff,
vs.
KIRK ALLEN JORDAN,
Defendant.

 

CR 18-138-BLG-SPW

ORDER

 

The United States has filed an Unopposed Motion for Dismissal of

Forfeiture Proceedings (Doc. 33). For good cause being shown,

IT IS HEREBY ORDERED, that the forfeiture action in the above-captioned

case is DISMISSED with prejudice.

fe
DATED this _/7_ day of December, 2019.

Loewa 0 whdtte.

SUSAN P. WATTERS
United States District Court Judge
